384 U.S. 155 (1966)
TEXAS
v.
UNITED STATES.
No. 1218.
Supreme Court of United States.
Decided May 2, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.
Waggoner Carr, Attorney General of Texas, Hawthorne Phillips, First Assistant Attorney General, and Mary K. Wall, Assistant Attorney General, for appellant.
Solicitor General Marshall for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed. Harper v. Virginia State Board of Elections, 383 U.S. 663.
MR. JUSTICE BLACK dissents for the reasons given in his dissenting opinion in Harper v. Virginia State Board of Elections, supra.
MR. JUSTICE HARLAN, joined by MR. JUSTICE STEWART, dissents for the reasons given in his dissenting opinion in Harper v. Virginia State Board of Elections, supra.